Citation Nr: 9935983	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include scar formation, claimed as secondary to mustard gas 
exposure.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and May 1996 rating 
decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1996 rating 
decision, service connection was denied for a skin disorder, 
to include scar formation, claimed as secondary to mustard 
gas exposure.  In a May 1996 rating decision, service 
connection was granted for COPD and a 10 percent disability 
rating was assigned, both effective March 3, 1995.

In June 1996, the veteran filed a claim for vocational 
rehabilitation benefits.  Also, in a June 1996 statement, the 
veteran indicated that he was unable to even work part-time 
because of his service-connected COPD.  Therefore, he has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability.  These matters are 
referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for COPD will be addressed in the remand, below.


FINDINGS OF FACT

1.  There is competent evidence of current scar formation.

2.  There is competent evidence of full-body exposure to 
nitrogen or sulfur mustard during active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, specifically scar skin formation, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of scar formation is sufficient to establish 
service connection for that disorder unless (1) the disorder 
is due to the veteran's own willful misconduct or (2) there 
is affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the scar 
formation.  38 C.F.R. § 3.316 (1999).

For purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume the lay testimony of exposure is true.  Pearlman, 
11 Vet. App. at 447.  38 C.F.R. § 3.316 does not require a 
medical nexus, but rather a nexus is presumed if the other 
conditions of the regulation are met.  Id. at 446.  Thus, the 
claim is well grounded when there is medical evidence of a 
specified disorder under 38 C.F.R. § 3.316.  Id. at 447.

The veteran has scar formation and had full-body exposure to 
nitrogen or sulfur mustard during active military service.  
Therefore, his claim is well grounded.


ORDER

The claim of entitlement to service connection for a skin 
disorder, specifically scar formation, is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
skin disorder, specifically scar formation, is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

On the September 1995 VA skin examination, it was noted that 
there were some hypopigmented, rounded scars on the upper 
arms. The examiner concluded that the veteran had seborrheic 
dermatitis with some residual, but nonimpairing, scars on the 
arms and that the seborrheic dermatitis was not related to 
exposure to mustard gas.

On the August 1997 VA examination, it was noted that there 
were multiple, hypopigmented, rounded scars on the upper arms 
and chest.  There was also a scar-like condition on the lower 
legs, especially the left leg.  The diagnosis was seborrheic 
dermatitis on the extremities and chest.  The examiner 
indicated that this skin disorder was found in the general 
population and was not associated with mustard gas exposure.  
However, the examiner did not specifically indicate that all 
of the scars, including those on the legs, were 
manifestations of the seborrheic dermatitis.  Therefore, it 
is unclear from that examination whether all of the scars are 
related to seborrheic dermatitis as opposed to some of them 
being residuals of exposure to mustard gas.  Accordingly, 
another examination is necessary.

The veteran underwent pulmonary function testing as part of 
the August 1997 VA examination.  However, the actual results 
of the pulmonary function tests were not associated with the 
claims file; they are necessary for evaluating the veteran's 
claim under the new criteria for COPD.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (1999).

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office, including medical 
evidence which relates any current scar 
to exposure to mustard gas in service.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his skin disorder or COPD since October 
1996.  The RO should then obtain any 
medical records not currently on file, 
specifically to include the pulmonary 
function test results from the August 
1997 VA examination at the Salem, 
Virginia, VA Medical Center along with 
any additional records from that VA 
medical center.

3.  Thereafter, the veteran should be 
afforded a comprehensive VA examination, 
by a specialist in dermatology who has 
not previously examined him, if 
available, to determine the etiology of 
all scars.  Accepting that the veteran 
had full-body exposure to nitrogen or 
sulfur mustard during active military 
service, the examiner should render an 
opinion on the likelihood that any of the 
current scars, including the scars on the 
lower extremities, is related to full-
body exposure to nitrogen or sulfur 
mustard during active military service, 
as opposed to a post-service cause.  The 
examiner should specifically identify 
which scar(s), if any, are residuals of 
full-body exposure to nitrogen or sulfur 
mustard during active service.  If 
necessary, the examiner may express the 
relationship between any noted scar and 
full-body exposure to nitrogen or sulfur 
mustard during active military service, 
in terms of likelihood (i.e., more 
likely, less likely, or equally likely as 
not).  All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

4.  The veteran should be afforded a 
comprehensive VA examination, by a 
specialist in pulmonary disorders if 
available, to determine the current 
manifestations and severity of his 
service-connected COPD.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All necessary tests or studies should be 
performed, including forced expiratory 
volume in one second (FEV-1), forced 
vital capacity (FVC), Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), and 
maximum oxygen consumption (measured in 
ml/kg/min) testing.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and the FEV-
1, FEV-1/FVC ratio, DLCO (SB), and 
maximum oxygen consumption testing 
results.  

The examiner must specifically determine 
and state whether the veteran does or 
does not have each of the following: Cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension, episode or episodes of 
acute respiratory failure, or requires 
outpatient oxygen therapy.  The examiner 
should render an opinion as to whether 
the veteran's chronic obstructive 
pulmonary disease is mild, moderate, 
severe or pronounced.  The examiner is 
requested to give his or her opinion as 
to whether the symptoms reported by the 
veteran are supported by the pathological 
findings on examination.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  The results of the 
pulmonary function tests should also be 
associated with the claims folder.

5.  The RO should then review the 
examination reports.  If they are not 
responsive to the Board's instructions, 
it is essential that they be amended by 
the examiners so that the case will not 
have to be remanded again.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  As 
to the claim for service connection for a 
skin disorder, due consideration should 
also be given to 38 C.F.R. § 3.316 (1999) 
and Pearlman v. West, 11 Vet. App. 443 
(1998).  With regard to the increased 
rating claim, the RO should evaluate 
claim with consideration of the 
respiratory disorders rating criteria in 
effect prior to and as of October 7, 
1996.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeal

 



